EXAMINER’S AMENDENT

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	 An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.





3.	Authorization of this Examiner's amendment was given in a telephone interview with Mr. Elias Lambris on April 19, 2021.


4.	The Claims have been amended as follows:
31.	(Currently amended)[[.]]	An animal feed comprising a plant-based material and a Glycoside Hydrolase 36 (GH36) polypeptide having alpha-galactosidase activity, wherein the GH36 polypeptide has at least 98% sequence identity to the amino acid sequence set forth in SEQ ID NO: 3, and wherein the GH36 polypeptide has improved gastric stability and/or increased alpha-galactosidase activity using 4-nitrophenyl α-D-galactopyranoside as substrate compared to control and is in the form of a granule.

32.	(Currently amended)[[.]]	The animal feed of claim 31, wherein the plant-based material is selected from the group consisting of soybean, wild soybean, beans, lupin, tepary bean, scarlet runner bean, slimjim bean, lima bean, French bean, Broad bean (fava bean), chickpea, lentil, peanut, Spanish peanut, canola, rapeseed (oilseed rape), pea, soybean meal, full fat soy bean meal, soy protein concentrate (SPC), fermented soybean meal (FSBM) and 

33.	(Currently amended)[[.]]	The animal feed of claim 31, wherein the plant-based material is soybean or soybean meal.

34.	(Currently amended)[[.]]	The animal feed of claim 31, wherein the GH36 polypeptide has at least 99% sequence identity to the amino acid sequence set forth in SEQ ID NO: 3.

35.	(Currently amended)[[.]]	The animal feed of claim 31, wherein the GH36 polypeptide comprises the amino acid sequence set forth in SEQ ID NO: 3.

36.	(Currently amended)[[.]]	The animal feed of claim 31, wherein the GH36 polypeptide consists of the amino acid sequence set forth in SEQ ID NO: 3.

37.	(Currently amended)[[.]]	The animal feed of claim 31, wherein the GH36 polypeptide comprises an N-terminal and/or C-terminal His-tag and/or HQ-tag.

40.	(Currently amended)[[.]]	The animal feed of claim 31, further comprising one or more components selected from the group consisting of:
one or more vitamins;

one or more amino acids;
one or more prebiotics;
one or more phytogenics;
one or more organic acids; and
one or more other feed ingredients.

41.	(Currently amended)[[.]]	The animal feed of claim 31, further comprising one or more additional enzymes.

42.	(Currently amended)[[.]]	The animal feed of [[item]] claim 41, wherein the one or more additional enzymes are selected from the group consisting of acetylxylan esterase, acylglycerol lipase, alpha-amylase, beta-amylase, arabinofuranosidase, cellobiohydrolase, cellulase, feruloyl esterase, galactanase, alpha-galactosidase, beta-galactosidase, beta-glucanase, beta-glucosidase, lysophospholipase, lysozyme, alpha-mannosidase, beta-mannosidase (mannanase), phytase, phospholipase A1, phospholipase A2, phospholipase D, protease, pullulanase, pectinesterase, triacylglycerol lipase, xylanase, beta-xylosidase and 


44.	(Currently amended)[[.]]	A method of improving one or more performance parameters of an animal, comprising administering to one or more animals the animal feed of claim 31, wherein the one or more performance parameters are increase in body weight gain, improved feed conversion ratio, or increased feed efficiency.

45.	(Currently amended)[[.]]	A liquid formulation comprising water, a polyol, and a Glycoside Hydrolase 36 (GH36) polypeptide having alpha-galactosidase activity, wherein the GH36 polypeptide has at least 98% sequence identity to the amino acid sequence set forth in SEQ ID NO: 3, and wherein the GH36 polypeptide has improved gastric stability and/or increased alpha-galactosidase activity using 4-nitrophenyl α-D-galactopyranoside as substrate compared to control.

46.	(Currently amended)[[.]]	The liquid formulation of claim 45, wherein the polyol is selected from the group consisting of glycerol, sorbitol, propylene glycol (MPG), ethylene glycol, diethylene glycol, triethylene glycol, 1, 2-propylene glycol or 1, 3-propylene glycol, dipropylene glycol, and 

47.	(Currently amended)[[.]]	The liquid formulation of claim 45, further comprising 0.01% to 2.0% w/w preservative, wherein the preservative is selected from the group consisting of sodium sorbate, potassium sorbate, sodium benzoate and potassium benzoate and 

48.	(Currently amended)[[.]]	The liquid formulation of claim 45, further comprising one or more components selected from the group consisting of:
one or more enzymes;
one or more microbes;
one or more vitamins;
one or more minerals;
one or more amino acids;
one or more phytogenics;
one or more prebiotics;
one or more organic acids; and
one or more other feed ingredients.

49.	(Currently amended)[[.]]	A method of preparing an animal feed, comprising applying the liquid formulation of claim 45 to a plant-based material.

50.	(Currently amended)[[.]]	The method of claim 49, wherein the plant based material is selected from the group consisting of soybean, wild soybean, beans, lupin, tepary bean, scarlet runner bean, slimjim bean, lima bean, French bean, Broad bean (fava bean), chickpea, lentil, peanut, Spanish peanut, canola, rapeseed (oilseed rape), pea, soybean meal, full fat soy bean meal, soy protein concentrate (SPC), fermented soybean meal (FSBM) and 





EXAMINER’S COMMENTS

5. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.




REASONS FOR ALLOWANCE
6.	The following is an Examiner's statement of reasons for allowance:
The applicant has claimed an animal feed in granule form comprising a plant-based material and a GH36 polypeptide, wherein the polypeptide is at least 98% identical to the amino acid sequence set forth in SEQ ID NO: 3.  A search of commercial databases did not produce any prior art that suggests or teaches the above claimed invention. Thus, the claimed invention is novel and nonobvious over the prior art.  






Conclusion


7. 	Claims 31-37, 40-42 and 44-50 are allowable.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Hope A. Robinson whose telephone number is 571 -
272-0957. The examiner can normally be reached on Monday-Friday. If attempts
to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HOPE A ROBINSON/Primary Examiner, Art Unit 1652